Case 18-26407-JKS         Doc 31     Filed 10/15/18 Entered 10/15/18 16:21:45             Desc Main
                                     Document     Page 1 of 2


UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
ANDREW VARA
ACTING UNITED STATES TRUSTEE, REGION 3
Michael A. Artis
One Newark Center, Suite 2100
Newark, NJ 07102
Telephone: (973) 645-3014
Fax: (973) 645-5993
Email: Michael.A.Artis@usdoj.gov

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY

______________________________
                              :               Chapter 11
In re:                        :
                              :               Case No. 18-26407 (JKS)
Franciscus Maria Dartee       :
                              :               Hearing Date: November 20, 2018 @ 10:00 a.m.
Debtor, Pro Se.               :
                              :               The Honorable John K. Sherwood
______________________________:

   NOTICE OF MOTION BY THE ACTING UNITED STATES TRUSTEE UNDER 11
 U.S.C. § 1112(b) FOR AN ORDER CONVERTING CASE TO CHAPTER 7 OR, IN THE
                        ALTERNATIVE, DISMISSING CASE

 TO: ALL PERSONS ON ATTACHED CERTIFICATE OF SERVICE

        PLEASE TAKE NOTICE that the Acting United States Trustee will move before the

 Honorable John K. Sherwood on, November 20, 2018, at 10:00 a.m. or as soon thereafter as

 counsel may be heard, at the United States Bankruptcy Court, District of New Jersey, 50 Walnut

 Street, Newark, NJ 07102, under 11 U.S.C. § 1112(b), for an Order Converting Case to Chapter

 7 or, in the alternative, an Order Dismissing Case, and for such other and further relief as this

 Court deems just and appropriate.

        PLEASE TAKE FURTHER NOTICE that the Acting United States Trustee shall rely

 upon the Memorandum of Law and Certification submitted herewith.
Case 18-26407-JKS       Doc 31     Filed 10/15/18 Entered 10/15/18 16:21:45           Desc Main
                                   Document     Page 2 of 2


       PLEASE TAKE FURTHER NOTICE that any papers in opposition to the Motion must

be filed with the Court and served upon the Acting United States Trustee no later than seven

days in advance of the hearing date pursuant to District of New Jersey Local Bankruptcy Rule

9013-2(a)(2). If opposing papers are not filed and served within the required time, the Motion

shall be deemed uncontested pursuant to District of New Jersey Local Bankruptcy Rule 9013-

3(d) and an Order Converting Case to Chapter 7, or, in the alternative, an Order Dismissing

Case, may be signed and entered in the Court's discretion.

       PLEASE TAKE FURTHER NOTICE that pursuant to District of New Jersey Local

Bankruptcy Rule 9013-3(d) oral argument is requested.

                                             ANDREW R. VARA
                                             ACTING UNITED STATES TRUSTEE
                                             REGION 3


                                            /s/ Michael A. Artis
                                            Michael A. Artis
                                            Trial Attorney



DATED: October 15, 2018
